EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Lee on 1/26/2022.
The application has been amended as follows: 
The claims are replaced with the following:
1. 	An assembly-type axial drive module comprising:
	a first motor having a rear side and a gear, wherein the gear protrudes from the rear side of the first motor;
	a first board coupled to the rear side of the first motor, wherein the gear of the first motor passes through a portion of the first board;
	a second board coupled to a rear side of the first board, wherein the gear of the first motor passes through a portion of the second board;
	a third board coupled to a rear side of the second board, wherein the third board comprises at least one first movement guide block, wherein the at least one movement guide block is capable of receiving a horizontal shaft;
	a fourth board coupled to a rear side of the third board, wherein the fourth board comprises at least one first block insertion portion capable of partially receiving the at least one first movement guide block of the third board;
	a fifth board coupled to a rear side of the fourth board, wherein the fifth board comprises at least one second movement guide block, wherein the at least one second movement guide block is capable of receiving a vertical shaft;
	a sixth board coupled to a rear side of the fifth board, wherein the sixth board comprises at least one second block insertion portion capable of partially receiving the at least one second movement guide block;
	a seventh board coupled to a rear side of the sixth board; and


2. 	The assembly-type axial drive module according to claim 1,
	wherein  the third board further comprises two third board bodies each having surfaces, wherein the two third board bodies are horizontally arranged to face each other and spaced apart from each other; 
	wherein the at least one first movement guide block comprises two first movement guide blocks, wherein the two first movement guide blocks are respectively coupled to the surfaces of the two third board bodies, and
wherein each of the two first movement guide blocks comprise a first block hole having an inner surface and a first bearing, wherein each first bearing is formed on the inner surface of  the first block hole, respectively. 

3. 	The assembly-type axial drive module according to claim 2, 
wherein the surfaces of the two third board bodies face each other, 
wherein the surfaces of  the two third board bodies respectively comprise a width, 
wherein the two first movement guide blocks respectively comprise a diameter, and
wherein the diameter of each first movement guide block is larger than the width of the surface of the third board body where the respective first movement guide block is coupled. 

4. 	The assembly-type axial drive module according to claim 2,
	wherein the fifth board comprises two fifth board bodies each having surfaces, wherein the two fifth board bodies are vertically arranged to face each other and spaced apart from each other;
	wherein the at least one second movement guide block comprises two second movement guide blocks, wherein the two second movement guide blocks are respectively coupled to one of the surfaces the two fifth board bodies;

	wherein each of the two second movement guide blocks comprise a second block hole having an inner surface and a second bearing, wherein each second bearing is formed on the inner surface of the second movement guide block, respectively; and
	the block connection panel has a connection panel hole formed at a center, the connection panel hole comprises an inner surface and a first thread, wherein the first thread is formed on the inner surface of the connection panel hole. 

5. 	The assembly-type axial drive module according to claim 4, wherein each surface of the two fifth board bodies comprises a width, 
wherein each of the second movement guide blocks comprises a diameter, wherein each diameter of the second movement guide block is larger than the width of the surface where the respective second movement guide block is coupled. 

6. 	The assembly-type axial drive module according to claim 4, wherein:
	wherein the gear of the first motor passing through the portion of the second board protrudes towards the fifth board; and 
wherein the second board comprises  a belt tension maintaining portion, wherein the belt tension maintaining portion protrudes towards the fifth board.  
7.	 A 3D printer comprising the assembly-type axial drive module according to claim 6, the 3D printer further comprising:
	 a stacking unit comprising an upper surface and a stacking stage;
	a Z-axis movement unit connected  to the upper surface of the stacking unit, wherein the Z-axis movement unit is capable of moving the assembly-type axial drive module in a Z-axis direction;
	an X-axis movement unit, wherein the assembly-type axial drive module moves the X-axis unit in an X-axis direction;  and 
a nozzle unit coupled to the X-axis movement unit, wherein the nozzle unit is adapted to spray the filaments moved by the second motor, 

a Y-axis movement unit configured to move the stacking stage in a Y-axis direction. 

8. 	The 3D printer according to claim 7, wherein the Z-axis movement unit comprises:
	 Z-axis movement guide shafts inserted into the second block holes of the second movement guide blocks, respectively, to guide a movement direction of the fifth board;
	a Z-axis movement shaft having a second thread formed on an outer surface, wherein the Z-axis movement shaft having the second thread is inserted into the connection panel hole of the block connection panel, wherein a second thread is capable of engaging with the first thread of the connection panel hole; and
	a plurality of Z-axis stoppers respectively coupled to an end of each of the Z-axis movement guide shafts and respectively coupled to an end of the Z-axis movement shaft, wherein the nozzle unit is moved up or down depending on a rotational direction of the Z-axis movement shaft. 

9. 	The 3D printer according to claim 7, wherein the X-axis movement unit comprises:
	 X-axis movement guide shafts inserted into the first block holes of the first movement guide blocks, respectively, to guide a movement direction of the third board;
	a timing belt comprising teeth capable of engaging with the gear, wherein the timing belt is disposed across a space between the two first movement guide blocks, wherein the timing belt is capable of being tensioned by the belt tension maintaining portion; and
 	a plurality of X-axis stoppers respectively coupled to opposite ends of the timing belt and respectively coupled to opposite ends of each of the X-axis movement guide shafts, and wherein the nozzle unit is moved right or left depending on a rotational direction of the gear of the first motor. 


Reasons for Allowance
Claims 1–9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at an assembly-type axial drive module having two motors mounted to opposite ends of a series of seven plates where the third plate comprises at least one first movement guide block that is capable of receiving a horizontal shaft and the fifth board comprises at least one second movement guide block which is capable of receiving a vertical shaft and that one of the motors is connected to the filament storage unit storing filaments, wherein the second motor is configured to move the filaments.
US 20190168452 teaches a 3d printer with subcomponent broken in various parts. US 20190168452's Figures 24A and 25 illustrate a carriage system relevant to the first half of the claim. These teach a motor (2302)  attached to a plate (via 3212) which is connected to another plate that a first movement guide block (2502) capable of receiving a horizontal shaft (2502) and at least one second movement guide block (2404) capable of receiving a vertical shaft (2502). 

    PNG
    media_image1.png
    723
    551
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    727
    534
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    568
    551
    media_image3.png
    Greyscale

However, neither of the above motors are connected to a filament storage and are configured to move filaments, the two motors referenced above are in separate structures and the claimed plate arrangement isn't disclosed in entirety. 
Therefore, this reference fails to disclose two motors mounted to opposite ends of a series of seven plates where the third plate comprises at least one first movement guide block that is capable of receiving a horizontal shaft and the fifth board comprises at least one second movement guide block which is capable of receiving a vertical shaft and that one of the motors is connected to the filament storage unit storing filaments, wherein the second motor is configured to move the filaments.




    PNG
    media_image4.png
    414
    384
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    415
    435
    media_image5.png
    Greyscale

However, PG Publication No. 2016014465's corresponding fifth board (92) is not coupled to a rear side of a fourth board and the hole in the corresponding sixth board (where 94 receives 104) does not receive the at least one second movement guide block of the fifth board (because 104 is in there). However, this reference fails to remedy the above deficiencies.
US 8516903 teaches the use of multiple plates and a movement guild block which is capable of receiving a horizontal shaft (Figure 3 314). However, this reference fails to remedy the above deficiencies.

    PNG
    media_image6.png
    632
    371
    media_image6.png
    Greyscale

PG Publication No. 20190176392 generally teaches the use of multiple plates to affix a nozzle to a gantry system (see Figure 5 below). However, this reference fails to remedy the above deficiencies.

    PNG
    media_image7.png
    419
    527
    media_image7.png
    Greyscale


PG Publication No. 20160368218 also teaches a plurality of plates in Figure 18. However, this reference fails to remedy the above deficiencies.
PG Publication No. 20150140158 teaches  a second motor (Figure 18, 9) coupled to a rear side of a board, wherein the second motor is connected to a filament storage unit storing filaments, wherein the second motor is configured to move the filaments (see figure 13). However, this reference fails to remedy the above deficiencies.
A subsequent search failed to return to reference which would remedy the above deficiencies. 
Therefore, claim 1 is allowed because the prior art fails to disclose two motors mounted to opposite ends of a series of seven plates where the third plate comprises at least one first movement guide block that is capable of receiving a horizontal shaft and the fifth board comprises at least one second movement guide block which is capable of receiving a vertical shaft and that one of the motors is connected to the filament storage unit storing filaments, wherein the second motor is configured to move the filaments.
Claims 2 – 6 are allowed for the same reasons via their dependency on claim 1.
With respect independent claim 7, this claim includes the structure of claim 6 which includes the novel feature of claim 1. Therefore, claim 6 is allowed for the same reasons as claim 1. Claims 8 – 9 are allowed for the same reasons via their dependency on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claims 1–9 are allowed. Applicant's remarks are persuasive to the extent the conform to the reasons for allowance above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743